PROSPECTUS SUPPLEMENT NO. 13 Filed Pursuant to Rule 424(b)(3) To Prospectus dated December 28, 2007 Registration No. 333-147436 Communication Intelligence Corporation 36,649,335 Shares of Common Stock This Prospectus Supplement supplements the Prospectus dated December 28, 2007 (the “Prospectus”), relating to the offer and sale by the selling security holders identified in the Prospectus of up to 36,649,335 shares of common stock of Communication Intelligence Corporation (the “Company”). This Prospectus Supplement includes the Company’s Form 10-Q filed with the Securities and Exchange Commission on November 12, 2010. The information contained in the report included in this Prospectus Supplement is dated as of the period of such report. This Prospectus Supplement should be read in conjunction with the Prospectus dated December 28, 2007. This Prospectus Supplement is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement updates and supersedes the information contained in the Prospectus dated December 28, 2007. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No.13 is November 16, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(650) 802-7888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of November 12, 2010: 192,418,565. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three-Month And Nine-Month Periods Ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Nine-Month Period Ended September 30, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2010 and 2009 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 24 PART II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sale of Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.(Removed and Reserved) 24 Item 5.Other Information 24 Item 6.Exhibits (a) Exhibits 24 Signatures 27 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation and Subsidiary Condensed Consolidated Balance Sheets (In thousands) September 30, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $116 and $117 at September 30, 2010 and December 31, 2009, respectively 42 Prepaid expenses and other current assets 85 66 Total current assets Property and equipment, net 27 31 Patents, net Capitalized software development costs, net Deferred financing costs – Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt –net of discount of $2,222, atDecember 31, 2009, including related party debt $4,918, net of discount $2,138 at December 31, 2009 (Note 4) − 2,869 Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Derivative liability Total liabilities Commitments and contingencies Stockholders' equity: Series A-1 Preferred stock, $.01 par value; 2,000 shares authorized; 797 and 751 shares outstanding at September 30, 2010 and December 31, 2009, respectively ($797 liquidation preference at September 30, 2010) 797 751 Series B Preferred stock, $.01 par value; 14,000 shares authorized; 8,174 shares outstanding at September 30, 2010 ($8,174 liquidation preference at September 30, 2010) 6,147 − Common stock, $.01 par value; 519,000 shares authorized; 192,418 and 190,026 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 1,924 1,900 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes form an integral part of these Condensed Consolidated Financial Statements -3 - Communication Intelligence Corporation and Subsidiary Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Product $ 13 $ $ $ Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product Maintenance 53 44 Research and development 31 60 Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) Interest and other (expense) income, net (1
